Citation Nr: 1233909	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability. 

2.  Whether new and material evidence has been received with respect to a claim of service connection for a headache disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a disability manifested by numbness of the  lower extremities.  

6.  Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 24 years of active service ending with his retirement in July 1999. 

The issue of entitlement to service connection for obstructive sleep apnea comes before the Board of Veterans' Appeal (Board) on appeal from November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The remaining issues come before the Board on appeal from a January 2009 rating decision by the San Juan RO.  Subsequently the case was transferred to the RO in St. Petersburg, Florida.   

The Board notes that the RO has characterized the issue on appeal pertaining to the lower extremities as entitlement to service connection for venous insufficiency.  However, the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this decision and given that the Veteran has primarily complained of symptoms of numbness that have not clearly been associated with a certain diagnosis, the Board has recharacterized the issue to encompass all possible lower extremity disabilities. 

In May 2010, the Veteran filed a claim seeking increased ratings for his service-connected status post trauma and surgical fixation of the left great toe, residual scar from left toe surgery, right eye condition, and kidney cyst.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for disability manifested by numbness of the lower extremities and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied service connection for low back disability and headaches; the Veteran did not initiate an appeal from that decision, and new and material evidence was not received within one year.  

2.  The additional evidence received since the November 1999 rating decision denying the claim of service connection for low back disability and headaches  relates to unestablished facts necessary to substantiate these issues.

3.  A low back disability, described as disk extrusion affecting L5-S1 segment and degenerative spondylosis, manifested during the Veteran's active duty service.

4.  A headache disability manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying the application for service connection for low back disability and headaches, became final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the November 1999 rating decision is new and material, and the claims for service connection for a low back disability and headache disability, are reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a grant of service connection for a low back disability, described as disk extrusion affecting L5-S1 segment and degenerative spondylosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for a grant of service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Low Back Disability and Headaches

The present appeal includes the issue of whether new and material evidence has been received with respect to claims of entitlement to service connection for low back disability and headaches.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO denied service connection for low back disability and headaches in a November 1999 rating decision.  With respect to the back claim, it was acknowledged that he received treatment on 3 occasions in service, but these were found to be isolated episodes, with no chronic disability resulting therefrom.  According to the RO, the post-service record similarly revealed no chronic disability.  The headaches were denied due to the absence of in-service treatment coupled with a lack of post-service clinical findings.  The Veteran failed to initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the November 1999 rating decision became final.  38 U.S.C.A. § 7105(c).  

Additional evidence has been associated with the claims file since the November 1999 rating decision, including private treatment records and the Veteran's lay statements.  Importantly, a March 2008 private MRI of the lumbar spine gave an impression of small, right paramedian posteroinferior extrusion affecting the L5-S1 segment and degenerative spondylosis.  Moreover, in his statements, the Veteran has indicated that he has continued to suffer from low back pain and headaches.  In other words, there is additional evidence showing that the Veteran suffers from a current chronic low back disability and headache disability.  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Thus, the evidence submitted since the November 1999 rating decision is new and material as it is not redundant of evidence already in the record in November 1999 and relates to the unestablished fact of whether the Veteran has a chronic low back disability and a chronic headache disability that manifested in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for a low back disability and headaches are reopened.  38 U.S.C.A. § 5108.

II.  Service Connection for Low Back Disability and Headache Disability

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disability

The Veteran is seeking service connection for a low back disability.  Service treatment records show complaints of low back pain in September 1975, for which he was put on a restricted profile.  Further, he underwent physical therapy in August 1976.  He also reported low back pain in September 1994.  At his May 1999 retirement examination, although his spine was clinically evaluated as normal, in his medical history, the Veteran reported recurrent back pain.  

A few days following his retirement from service, the Veteran was afforded a VA examination in July 1999.  There were no medical records to review.  The Veteran reported constant low back pain.  The examiner did not find any evidence of lumbosacral spine pathology on examination.  Although x-rays were requested, it does not appear that they were done or associated with the claims file.  

The Veteran filed his current claim for a low back disability in May 2008.  As noted above, in support of his claim, he submitted a March 2008 private MRI of the lumbar spine, which gave an impression of small, right paramedian posteroinferior extrusion affecting the L5-S1 segment and degenerative spondylosis.  In private treatment records in June 2008, the Veteran reported a history of chronic progressive severe low back pain for many years.  
 
Therefore, based on the totality of evidence of record, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for low back disability, described as disk extrusion affecting L5-S1 segment and degenerative spondylosis, is warranted.  The Veteran clearly complained of low back pain on multiple occasions while in service and reported such on his retirement.  Further, based on a private MRI, the Veteran currently has a low back disability.  The Board finds it significant that x-rays were not performed in connection with the July 1999 VA examination.  

Moreover, the Veteran is competent to report lay observable symptoms such as back pain.  The Board finds that his competent statements of pertinent symptomatology since service are credible.  He has essentially been consistent throughout the course of the appeal when describing the back pain in service as well as when reporting a continuity of symptoms since service.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In sum, given that the Veteran has continually complained of back pain beginning in service, and in light of the present medical evidence of a low back disability, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current disability to active service.  Thus, service connection for disk extrusion affecting L5-S1 segment and degenerative spondylosis is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disability

The Veteran is also seeking service connection for a headache disability.  Service treatment records show complaints of headaches in March 1976 and November 1994.  Importantly, in his May 1999 report of medical history, the Veteran complained of frequent or severe headaches.  

Prior to his retirement, the Veteran was afforded a VA examination in July 1999.  There were no medical records available for review.  He reported that headaches had started years ago and had been diagnosed as migraine.  The headaches had variable frequency.  He indicated that his last episode was eight to nine months prior.  After examining the Veteran, the examiner diagnosed migraine headaches.  

In his current statements of record, the Veteran has continued to report headaches, although now he has also attributed them to cervical calcification.  

Based on the totality of the evidence of record, and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a headache disability is warranted.  Service treatment records showed complaints of headaches and significantly on his medical history prior to retirement, the Veteran reported frequent or severe headaches.  Importantly, the VA examiner at the July 1999 VA examination diagnosed the Veteran with migraines.  The Veteran has subsequently continued to report headaches.  Again, the Veteran is competent to report lay observable symptoms and the Board finds his statements concerning recurring headaches to be credible as they have been consistent since his retirement from service.  

Accordingly, given that the Veteran has continually complained of recurrent headaches beginning in service, and in light of the evidence of current headaches, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current disability to active service.  Thus, service connection for a headache disability is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issues pertaining to a low back disability and a headache disability, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted in this decision of the Board.  By letter dated in June 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

New and material evidence having been received, the petition to reopen the claims of service connection for low back disability and headaches, is granted.

Service connection for a low back disability, described as disk extrusion affecting L5-S1 segment and degenerative spondylosis, and a headache disability, is granted.  


REMAND

The Veteran is also seeking service connection for a disability manifested by numbness of the lower extremities.  In his claim, he appears to associate this problem with his now service-connected low back disability.  Importantly, an April 2008 EMG indicated that there was electrodiagnostic evidence of posterior Rami involvement of the right and left L5, S1 roots.  However, a venous duplex scan that same month also showed severe venous incompetence at the popliteal and distal greater saphenous levels on the right and moderate popliteal venous incompetence on the left.  The Veteran has not been afforded a VA examination as to this issue.  In light of evidence of various diagnoses and the fact that the Veteran is now service-connected for his low back disability, the Board finds that a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).   

Further, with respect to the issue of service connection for chronic obstructive sleep apnea, the Veteran was afforded a VA examination in November 2009.  The examiner determined that the sleep apnea was not caused by or a result of military service.  However, his rationale was simply the absence of in-service treatment.  He did not address the Veteran's competent report of snoring in service, as well as exposure to oil well fires and other environmental hazards while stationed in the Southwest Asia theatre of operations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a medical opinion that includes only data and conclusions is accorded no weight).  Thus, the Board finds that a new medical examination is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to ascertain the etiology of any current disability of the lower extremities.  The claims file must be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished.  

After examining the Veteran and reviewing the claims file, the examiner should clearly report all current disabilities of the lower extremities.  If the examiner finds radiculopathy associated with the Veteran's now service-connected low back disability, he should determine whether it is considered mild, moderate, moderately- severe or severe for each lower extremity.  

For any other diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that it is related to the Veteran's service, to include exposure to environmental hazards in the Southwest Asia Theatre of Operation.  

The examiner should provide a detailed rationale for all opinions expressed.    

2.  The RO should schedule the Veteran for an appropriate VA examination to ascertain the etiology of his obstructive sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  All medically necessary tests should be accomplished.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that his sleep apnea is related to the Veteran's service, to include exposure to environmental hazards in the Southwest Asia Theatre of Operation.  

The examiner should provide a detailed rationale for all opinions expressed.  In proffering this opinion, the examiner should address the Veteran's lay statements regarding snoring while in service.   

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 
  
5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


